Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first Office Action for the serial number 16/855,259, SUPPORT SYSTEM FOR A PORTABLE ULTRASOUND MACHINE, filed on 4/22/20.

Election/Restrictions
Applicant’s election without traverse of group III in the reply filed on 9/1/22 is acknowledged.

Applicant's election with traverse of species I in the reply filed on 9/1/22 is acknowledged.  The traversal is on the ground(s) that Species I and Species II should be grouped since they are not separated inventions.  The examiner agrees with the applicant and the species election has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15, lines 6-14, “a bracket for a beamformer of the portable ultrasound machine, the bracket having a top side and a bottom side, the bracket including a base area, a first shelf and
a second shelf flanking the base area, an inner lip stemming from the first shelf and an
outer lip stemming from the second shelf: the bracket further including a first bracket connector protruding from the bottom side of the base area adjacent the outer lip, a second bracket connector protruding from the bottom side of the base area adjacent the inner lip, and a third bracket connector
protruding laterally from the inner lip in a direction away from the base area of the bracket;” is indefinite because it is not clear if the base area, first shelf, second shelf, inner lip and outer lip are on the same side as the first bracket connector, second bracket connector and third bracket connector.  The drawings in applicant’s invention show the first bracket connector and second bracket connector are on the opposite side of the first shelf, second shelf, inner lip and the outer lip. 
	Claims 16-20 are rejected as depending on rejected claim 15.

Allowable Subject Matter
Claims 15-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent # 4,466,593 to Odenath
US Patent Application Publication # 2015/0289841 to Brusaca et al.
US Patent Application Publication # 2018/0000319 to Rutschmann et al.
US Patent # 9,847,002 to Kiani et al.
US Patent # 8,162,823 to Suzuki
US Patent # 9,298,351 to Sato
US Patent Application Publication # 2019/0298057 to XIAO et al.
US Patent Application Publication # 2020/0288861 to Chang
US Patent # 6,113,052 to Gentile et al.
The cited references above teach a stand for supporting an object.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED J WUJCIAK whose telephone number is (571)272-6827. The examiner can normally be reached Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALFRED J. WUJCIAK
Examiner
Art Unit 3632



/ALFRED J WUJCIAK/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        11/2/22